924 So. 2d 904 (2006)
Michael SCHRIBER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-228.
District Court of Appeal of Florida, Fourth District.
March 15, 2006.
Rehearing Denied April 19, 2006.
Michael Schriber, Miami, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Mark J. Hamel, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Michael Schriber seeks review of an order that denied his motion for post-conviction relief. We reverse and remand for the trial court to consider Schriber's motion as a motion to withdraw plea in accordance with Florida Rule of Criminal Procedure 3.170(l).
STEVENSON, C.J., GROSS and MAY, JJ., concur.